Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 1 of 13 PageID #: 546




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  Laura Ewing
                                                                     CIVIL ACTION
       Plaintiff,

  v.                                                             1:18-cv-1743-JRS-DML

  MED-1 Solutions, LLC,

       Defendant.

  DEFENDANT’S BRIEF IN SUPPORT OF ITS RESPONSE TO PLAINTIFF’S MOTION
     FOR SUMMARY JUDGMENT AND DEFENDANT’S CROSS MOTION FOR
                         SUMMARY JUDGMENT

         MED-1 Solutions, LLC (“Defendant”), by counsel files its Brief In Support of Its

 Response to Plaintiff’s Motion for Summary Judgment and Defendant’s Cross Motion for

 Summary Judgment. In support of its motion states as follows:



                                     I.     INTRODUCTION

         This matter involves claims brought by Plaintiff against Defendant under the Fair Debt

 Collection Practices Act, 15 U.S.C.§ 1692, et seq. (“FDCPA”). Plaintiff Laura Ewing

 (“Plaintiff”) alleges that Defendant violated the FDCPA by failing to report the debts, in which it

 was collecting, as disputed to TransUnion.

         Defendant is entitled to summary judgment because Plaintiff cannot demonstrate a

 genuine dispute regarding any material fact sufficient to warrant a trial on her claims. Assuming

 that Plaintiff has met her burden, any error made by Defendant was unintentional, bona fide, and

 occurred despite procedures reasonably adapted to avoid such error. Plaintiff cannot set forth

 specific facts showing that there is a genuine issue for trial regarding Defendant’s bona fide error


                                                  1
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 2 of 13 PageID #: 547




 defense, Defendant is entitled to summary judgment with respect to the alleged FDCPA

 violations.



                         II.     SUMMARY OF RELEVANT FACTS

        A. Defendant’s Material Facts Not In Dispute

    Defendant submits the following Statement of Material Facts Not in Dispute pursuant to

 F.R.C.P. 56(c) and S.D. Ind. L.R. 56-1, in support of its Motion for Summary Judgment:

 1. In 2015, Defendant was assigned accounts from Community Health Network to attempt to

    collect a debt from Plaintiff. Dkt 14 ¶ 17.

 2. On February 25, 2016 Defendant received a letter via facsimile from Plaintiff’s Attorney

    John Steinkamp disputing the debt Defendant was attempting to collect. Dkt. 14 ¶¶ 28-29

 3. On April 17, 2018 Defendant was continuing to report the Plaintiff’s debt to TransUnion

    without indicating that the debt was disputed. Dkt. 14 ¶ 32.

        B. Defendant’s Material Facts In Dispute

 1. Defendant disputes that its reporting of the debt to TransUnion without indicating that the

    debt was disputed has impacted Plaintiff’s credit reputation and/or credit score. Plaintiff’s

    Credit Reports, show a FICO Score change from +535 to +554 between April 17, 2018 and

    January 25, 2019. Dkt. 48 Group Exhibit C. The documents are heavily redacted including

    the section titled “Explanation” and therefore a comprehensive explanation from TransUnion

    is not provided. Plaintiff has been unable to provide the Credit Reports requested from

    TransUnion prior to April 17, 2018. Dkt. 49 Exhibit 1 at ¶ 4; Dkt. 49 Exhibit 2 at ¶¶ 1-2; Dkt.

    49 Exhibit 3 at ¶¶ 3-4. The FICO Score is not calculated exclusively based on Defendant’s

    reporting but considers all of Plaintiff’s accounts and payment history. Plaintiff provides no



                                                  2
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 3 of 13 PageID #: 548




     evidence that any increase or decrease in the FICO score was the result of Defendant not

     reporting the accounts as disputed.

 2. In Plaintiff’s, Memorandum In Support of Summary Judgment, Plaintiff lists a series of cases

     filed against Defendant since 2016. Dkt. 48 at ¶ 15. The cases listed are all cases in which

     Plaintiff’s counsel in this matter, John Steinkamp and David Philipps represented the

     Plaintiffs.

 3. Plaintiff and/or Plaintiff’s counsel have intentionally misled this court regarding the cases

     listed. Plaintiff states “Since 2016, at least nineteen lawsuits have been filed in the Southern

     District of Indiana against Defendant MED-1 regarding violations of §1692e(8) of the

     FDCPAs, for failures to report that disputed debts have been disputed.” (Emphasis

     Added) Dkt. 48 ¶ 15. In the following cases the Plaintiff did not make allegations of a

     violation of §1692e(8) nor that MED-1 Solutions failed to report the debt as disputed:

          Chrisp v. Med-1, No. 1:16-cv-2516-TWP-MJD1
          Ledford v. Med-1, No. 1:16-cv-2786-JMS-DML2
          Chrisp v. Med-1, No. 1:17-cv-223-LJM-MJD3
          Swike v. Med-1, No. 1:17-cv-1503-JMS-MPB4

     There is simply no excuse for Plaintiff’s counsel to misrepresent to this Court the allegations

     in cases in which they were also the counsel of record, other than to try to mislead this Court

     by attempting to include as long of a list as they could dream up to further their false

     narrative.

 4. None of the cases listed by Plaintiff in its Memorandum in Support, Dkt. 48 ¶ 15, resulted in

     either a finding of liability by the Court or an admission of liability by MED-1 Solutions.



 1
   Plaintiff’s Counsel John Steinkamp filed the complaint in this matter.
 2
   Plaintiff’s Counsel John Steinkamp filed the complaint in this matter.
 3
   Plaintiff’s Counsel John Steinkamp filed the complaint in this matter.
 4
   Plaintiff’s Counsel David Philipps filed the complaint in this matter.

                                                           3
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 4 of 13 PageID #: 549




     Dkt. 49 Exhibit 4 at p 79 at ln 23 through p. 93 ln 10. Furthermore, in three of the listed

     cases, the Plaintiff voluntarily dismissed the claim following discovery. These are as follows:

          Ledford v. Med-1, No. 1:16-cv-2786-JMS-DML5
          Chrisp v. Med-1, No. 1:17-cv-223-LJM-MJD6
          Morris v. Med-1, No. 1:17-cv-224-TWP-MPB7

     It is at best disingenuous of Plaintiff’s counsel to imply as they do here, that MED-1 had any

     responsibility to change its policies or procedures for cases in which Plaintiff’s current

     counsel were also counsel of record and their clients voluntarily dismissed the actions

     following discovery and realizing they were unable to support their baseless allegations

     against MED-1.

 5. In none of the cases listed by Plaintiff, was there a mishandling of the distribution of faxes as

     there is in this case, and Plaintiff’s counsel, being the counsel of record on those cases has

     MED-1’s discovery responses to substantiate the fact that MED-1 never claimed a bona fide

     error stemming from a mishandling of faxes, as is what it has claimed in this current case.

 6. MED-1 did not cease the practice of reporting consumer debts to credit reporting bureaus due

     to its inability to properly handle consumer disputes of credit reports as Plaintiff alleges. Dkt.

     48 ¶17. MED-1 ceased this practice because “it’s not worth it…” for MED-1 to undertake

     the expense of defending baseless lawsuits brought by consumer law attorneys trying to

     obtain a quick settlement. Dkt. 49 Exhibit 4 at p. 18 at ln 20-25. The cost to defend these

     cases is high even when the Plaintiff ultimately dismisses the claim see Morris v. Med-1, No.

     1:17-cv-224-TWP-MPB8 in which Plaintiff dismissed a case alleging violations of §1692e(8)

     following discovery.


 5
   Plaintiff’s Counsel John Steinkamp filed the complaint in this matter.
 6
   Plaintiff’s Counsel John Steinkamp filed the complaint in this matter
 7
   Plaintiff’s Counsel John Steinkamp filed the complaint in this matter
 8
   Plaintiff’s Counsel John Steinkamp filed the complaint in this matter

                                                           4
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 5 of 13 PageID #: 550




                                    III.   LEGAL STANDARD

        Summary judgment is appropriate when “there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a); see also

 Oates v. Discovery Zone, 116 F.3d 1161, 1165 (7th Cir. 1997) (citing Celotex Corp. v. Catrett,

 477 U.S. 317, 322 (1986). A dispute is “genuine” only if there is a sufficient evidentiary basis on

 which a reasonable fact finder could find for the nonmoving party, and a dispute is “material”

 only if it could affect the outcome of the suit under governing law. See Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248-49 (1986). A defendant can prevail on summary judgment merely

 by “‘showing’ – that is, pointing out to the district court – that there is an absence of evidence to

 support [any essential element of] the nonmoving party’s case.” Celotex Corp., 477 U.S. at 325,

 quoting Fed. R. Civ. P. 56(c). Once a defendant meets its initial obligation of showing there is no

 genuine dispute of material fact, the onus shifts to the plaintiff to come forward with admissible

 evidence from which a reasonable jury could find that she has met her burden of proof. Id. at

 322-23. It is not enough to produce “colorable” evidence; a plaintiff must proffer “significantly

 probative” evidence, and cannot rely on mere allegations. Anderson, 477 U.S. at 247-49, 256-57;

 Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). Similarly,

 speculation, conclusory allegations and mere denials are not enough to raise genuine issues of

 fact. Roney v. Illinois Dept. of Transp., 376 F. Supp. 2d 857, 864-65 (N.D. Ill. 2005) aff'd, 474

 F.3d 455 (7th Cir. 2007).



                              IV.      DEFENDANT’s ARGUMENT

        A. DEFENDANT IS ENTITLED TO JUDGMENT IN ITS FAVOR BECAUSE
           ANY FAILURE TO REPORT PLAINTIFF’S ACCOUNT AS DISPUTED WAS
           A BONA FIDE ERROR AS DFEINED IN 15 U.S.C. § 1692k(c).

                                                   5
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 6 of 13 PageID #: 551




        Assuming that this Court finds that Defendant failed to report the account as disputed in

 violation of §1692e(8), §1692e, §1692d, and/or §1692f of the FDCPA, the evidence not in

 dispute demonstrates that Defendant is entitled to the protection of the FDCPA’s bona fide error

 affirmative defense.

        “The FDCPA contains two exceptions to provisions imposing liability on debt collectors.

 Section 1692k(c), at issue here provides that

         ‘[a] debt collector may not be held liable in any action brought under [the FDCPA] if the
 debt collector shows by a preponderance of evidence that the violation was not intentional and
 resulted from a bona fide error notwithstanding the maintenance of procedures reasonably
 adapted to avoid any such error.’”

 Jerman v. Carlisle, McNeillie, Rini, Kramer & Ulrich, L.P.A., 130 S. Ct. 1605, 1609 (2010). To

 qualify for the bona fide error defense, a Debt collector must make three showings under

 §1692k(c): “(1) it must show that the presumed FDCPA violation was not intentional; (2) it must

 show that the presumed FDCPA violation resulted from a bona fide error…; and (3) it must show

 that it maintained procedures reasonably adapted to avoid any such error.” Kort v Diversified

 Colletion Services, Inc., 394 F.3d 531, 537 (7th Cir. 2005); see also Jenkins v. Heintz, 124 F.3d

 824, 834 (7th Circ. 1997).

        The alleged violation in the present case is Defendant’s alleged failure to report a debt as

 disputed to TransUnion following its receipt of a fax correspondence from Plaintiff’s Attorney

 on February 25, 2016. Dkt. 48 at pgs. 1-2. As explained in the subsequent paragraphs, any

 failure by Defendant to report the debt as disputed was an unintentional bona fide error that

 occurred despite the existence of policies and procedures reasonably adapted to avoid this error

 from occurring. Defendant is therefore entitled to judgement in its favor pursuant to §1692k(c).

        1. Defendant’s failure to report the account as disputed was not intentional.



                                                  6
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 7 of 13 PageID #: 552




         Victoria Thompson is the receptionist for Defendant, she has been in this position since

 2007 and was the receptionist in 2016 at the time the correspondence in issue in this case was

 received. Dkt. 49 Exhibit 5 at p 7 at ln 9 through 22. One of her responsibilities as receptionist is

 to review faxes and route them to the correct department. Dkt. 49 Exhibit 5, at p 10 at ln 5-8.

 When Ms. Thompson receives a fax from an attorney’s office she forwards that fax to

 Defendant’s legal department. Dkt. 49 Exhibit 5, at p 13 at ln 11-17. The correspondence at

 issue in this matter was sent from Plaintiff’s attorney, John Steinkamp. Dkt. 1 at ¶¶ 28-29; Dkt.

 1-2 Exhibit A at ¶ 4. Ms. Thompson in her thirteen years as receptionist was familiar with

 attorney Steinkamp’s correspondence. Dkt. 49 Exhibit 5, at p 11 at ln 19-24. Knowing that Mr.

 Steinkamp was an attorney, her procedure was to forward this fax to the legal department. Dkt.

 49 Exhibit 5, at p 13 at ln 15-17. In fact, between 4:57 PM on February 24, 2016 and 10:56 AM

 on February 25, 2016 Ms. Thompson Forwarded six (6) incoming faxes from Attorney

 Steinkamp. Five of these were correctly forwarded to Christine Norris the legal department

 manager at that time. These were forwarded 2/24/2016 at 4:57 PM, 2/24/2016 at 4:58 PM,

 2/24/2016 4:58 PM, 02/25/2016 at 10:50 AM, and 02/25/2016 at 10:56 AM. The

 correspondence received as part of this case was unintentionally forwarded to the Client Care

 Department’s mailing group “ClientCareInternal” at 02/25/2016 at 8:04 AM. See Dkt. 49 Exhibit

 6, which is a screenshot of Ms. Thompson’s Microsoft Outlook Sent Folder9. Dkt. 49 Exhibit 5 at

 p 25 at ln 3 through p 27 ln 21. The five faxes that Ms. Thompson properly forwarded to the

 Legal Department Manager were functionally identical to the fax at issue in this case. They were

 each for different clients of Mr. Steinkamp’s. See Dkt. Exhibit 7 which are redacted copies of

 each of these faxes sent by Mr. Steinkamp.


 9
  The e-mail sent at 8:06 am to ClientCareInternal was mistakenly left unredacted and unrelated to this case.
 Defendant has produced a copy of this e-mail to Plaintiff.

                                                         7
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 8 of 13 PageID #: 553




        The fax at issue was mistakenly forwarded to the client care department by Ms.

 Thompson. The client care department does not handle credit reporting, the client care

 department exclusively interacts with Defendant’s hospital clients. Dkt. 49 Exhibit 4 at p 66 at ln

 24 through p 66 at ln 12. Any failure to report this debt to TransUnion is clearly an unintentional

 result of Ms. Thompson mistakenly sending the fax from Plaintiff’s attorney to a department that

 does not handle credit reporting. Had this fax been sent to the legal department, as the other five

 faxes sent that same day were, the account would have been marked disputed and reported as

 such pursuant to Defendant’s procedure on marking a debt disputed. Dkt. 49 Exhibit 8 at p 53.

 The foregoing evidence establishes that Defendant’s alleged violation was not intentional.

        2. Defendant’s failure to report the debt as disputed was bona fide error made in

            good faith and a genuine mistake.

        It is clear that any error made by Defendant was bona fide. That is “an error made in

 good faith; a genuine mistake as opposed to a contrived mistake.” Kort v. Diversified Collection

 Service, Inc.,394 F. 3d 531, 538 (7th Cir. 2005) (citing Black’s Law Dictionary 168 (7th ed.

 1999)); see also Edwards v. McCormick, 136 F. Supp. 2d 795, 801 n. 8 (S.D. Ohio 2001).

        Defendant’s receptionist Ms. Thompson received the fax from Plaintiff’s attorney and

 sent it to the wrong department; one that is not tasked with reporting disputes to TransUnion. In

 a 24-hour period, Ms. Thompson sent five other functionally identical faxes from attorney

 Steinkamp to the proper department to be marked as disputed and reported to TransUnion as

 such. This taken with the fact that Ms. Thompson testified in her deposition that her procedure

 was to forward attorney correspondence to the legal department, and that she was familiar that

 John Steinkamp was an attorney supports the conclusion that Defendant’s alleged violation was




                                                  8
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 9 of 13 PageID #: 554




 bona fide, made in good faith, and a genuine mistake. Defendant is entitled to a finding that as a

 matter of law, any alleged FDCPA violation was committed in good faith.

        3.   Defendant maintains procedures reasonably adapted to prevent the specific

             error at issue.

        The evidence is clear that the alleged violation here was the result of an error that

 occurred despite Defendant’s maintenance of policies and procedures reasonably adapted to

 avoid the specific violation alleged in this case, failing to report a debt as disputed to TransUnion

 and the other credit reporting agencies.

        Defendant maintains a comprehensive and extensive procedure for marking a debt as

 disputed and reporting it to the credit reporting agencies as such. Dkt. 49 Exhibit 8 at p. 53. This

 procedure details what an employee should do when a debtor notifies the Defendant that it is

 disputing a debt that is currently being reported to the credit bureaus. Defendant’s collection

 software and system of record is FACS by Ontario Systems. Dkt. 49 Exhibit 4 at p 30 at ln 21.

 Within this software there is a window which is numbered “68.” When a debtor informs MED-1

 that it disputes a debt that is being reported to any of the Credit Reporting Agencies, the field

 labeled “Disputed” is marked as D. This field identifies to the Credit Reporting Agency that the

 Debtor has disputed the debt. As a fail-safe Defendant’s procedures require any employee to

 notify a manager of any disputes and the manager reviews the account to make sure the dispute

 was properly inputted. Dkt. 49 Exhibit 8 at p. 53.

        In this specific instance the dispute did not make it to the Legal Department in order for

 the legal department manager to mark the account as disputed. Despite Defendant having

 procedures that have been in place for over a decade that all court correspondence which

 includes letters from attorneys be sent to the legal department, Defendant’s receptionist who has



                                                   9
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 10 of 13 PageID #: 555




  followed this procedure for more than a decade mistakenly sent the fax at issue to a department

  that does not handle disputes and credit reporting. MED-1 had two procedures that had been

  created and in place during Ms. Thompson’s time as the receptionist, 1. “Distributing Incoming

  Faxes” Dkt. 49 Exhibit 9 and 2. “Work Instruction – How to Distribute Faxes” Dkt. 49 Exhibit

  10.

         The “Distributing Incoming Faxes” procedure outlines how the receptionist accesses

  faxes that arrive as PDFs, reviews the faxes, and where to distribute them. If no recipient is

  listed, the receptionist is to “determine the appropriate recipient based on the following…Court

  correspondence goes to Legal Manager.” Dkt. 49 Exhibit 9. Plaintiff in her Memorandum in

  support of Summary Judgment alleges that this procedure “only required that ‘court

  correspondence’ be directed to the ‘legal department, but these same guidelines had no

  provisions for handling attorney correspondence ‘attorney correspondence’ or ‘consumer

  disputes’” Dkt 48 at p 11. Ms. Thompson testified that in her opinion “court correspondence”

  meant “Any legal correspondence. Any legal matter.” Dkt. 49 Exhibit 5 at p. 29 at ln 21 through

  p 30 at ln 2. Ms. Thompson further clarified that the term “legal correspondence” as she used it

  “could be court, anything from attorneys, anything from – just any – any legal matter,

  bankruptcies, any legal thing that would go to court or to do with out legal department.” Dkt. 49

  Exhibit 5 at p. 30 at ln 10-16. Finally, Ms. Thompson stated that she was trained that a letter

  from an attorney is “court correspondence” as used in the procedure “Distributing Incoming

  Faxes.” Dkt. 49 Exhibit 5 at p. 30 at ln 17-21.

         The plain language reading of this procedure is that these are examples for the

  receptionist to make her best determination as to the proper place to forward the fax.

  Specifically, the receptionist is to “determine the appropriate recipient based on the following”



                                                    10
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 11 of 13 PageID #: 556




  (emphasis added). Dkt. 49 Exhibit 9. At the time of this fax Ms. Thompson had been in this

  position for more than nine years and had never before misdirected a fax from an attorney other

  than the fax at issue. Dkt. 49 Exhibit 5 at p. 12 at ln 21-23 and p. 13 at ln 4-10. Ms. Thompson

  had a clear understanding that all faxes from an attorney went to the legal department and not

  client care, and she was more than qualified to identify the sender of the fax and forward it

  according to company procedures.

         In addition to this procedure Defendant also had a procedure in place at this time titled

  “Work Instruction – How to Distribute Faxes,” the purpose of which was to make sure all

  incoming faxes were distributed correctly and promptly. Dkt. 49 Exhibit 10. While Plaintiff

  argues that the procedure detailed in the previous paragraphs do not have provisions for handling

  attorney correspondence, this procedure provides additional clarity. This procedure states “All

  Legal faxes are to be sent to the Legal manager.” Dkt. 49 Exhibit 10 at p. 2 at ¶ 6a. Additionally

  it provides that “All incoming faxes from a client need to be sent to the Client Care team member

  they are addressed to.” Dkt. 49 Exhibit 10 p. 2 at ¶ 6e.

         It is clear from these procedures taken in combination with the testimony of Ms.

  Thompson, and MED-1’s 30(b)(6) representative, that Ms. Thompson was aware that a fax from

  attorney John Steinkamp should be forwarded to the Legal Department and/or the legal

  department manager. But for Ms. Thompson’s bona fide mistake sending the fax to the

  ClientCareInternal e-mail address instead of the legal department, this account would have been

  marked as disputed per procedures and reported to TransUnion as such.

         Plaintiff in her Memorandum seems to take the position that Defendant needs to have

  produced procedures for how the Client Care Department is to redirect improperly forwarded

  faxes. However, Plaintiff misunderstands what is required under §1692k(c). “§1692K(c) does



                                                   11
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 12 of 13 PageID #: 557




  not require debt collectors to take every conceivable precaution to avoid errors; rather, it only

  requires reasonable precaution.” Kort v. Diversified Colletion Services, Inc. 394F. 3d 531, 539

  (7th Cir. 2005). See Hyman v. Tate, 362 F. 3d 965, 968 (7th Cir. 2004) (“Although [the debt

  collector] could have done more…, §1692k(c) only requires collectors to adopt reasonable

  procedures.”) For the purposes of bona fide error defense, a procedure is simply a series of steps

  followed in a regular orderly definite way. Jerman v. Carlisle, Mcnellie, Rini, Kramer & Ulrich

  LPA, 559 U.S. 573, 587 (2010); Leeb v Nationwide Credit Corp. 806 F.3d 895, 899 (7th Cirt.

  2015). These procedures must be reasonable but they need not be “state of the art.” Ross v RJM

  Acquisitions Funding, LLC 480 F.3d 493 (7th Cir. 2007).

         Here the Defendant had reasonable procedures in place for the handling of faxes received

  from attorneys, being sent to the legal department for review and to be marked as disputed if a

  dispute was raised. The Defendant furthermore had reasonable procedures for how the

  departments that handle disputes and credit reporting should identify the account as disputed to

  ensure that it was reported to the Credit Reporting Agencies as such. These procedures were

  clearly reasonable as attorney Steinkamp sent six functionally identical dispute letters for his

  clients to Defendant within a 24-hour period and Ms. Thompson properly routed five of these to

  the legal department manager. To date, none of the other five clients of Mr. Steinkamp have filed

  an action against Defendant for failing to report their accounts as disputed. Mr. Steinkamp is

  counsel of record on this case and there can be no doubt that if Defendant had failed to report the

  other accounts as disputed his clients would have brought a similar action.

         Defendant has shown by a preponderance of the evidence that any error in reporting the

  account as disputed to TransUnion or any credit reporting agency should be excused through the

  bona fide error defense. The alleged violation was an unintentional bona fide error that occurred



                                                   12
Case 1:18-cv-01743-JRS-DML Document 50 Filed 07/17/20 Page 13 of 13 PageID #: 558




  not withstanding the maintenance of procedures reasonably adapted to avoid such error.

  Defendant is entitled to summary judgment as a matter of law and Plaintiff’s Complaint should

  be dismissed with prejudice.



                                           CONCLUSION

         For the foregoing reasons, this Court should determine that there are no genuine issues of

  material fact, there is an absence of evidence to support Plaintiff’s case, and Defendant is entitled

  to judgment as a matter of law on all violations alleged in Plaintiff’s Complaint and Statement of

  Claims. Accordingly, Defendant’s Motion for Summary Judgment should be granted in full and

  Defendant should be awarded its costs pursuant to Fed R. Civ P. 54(d)(1).



  Dated: July 17, 2020

                                                Respectfully Submitted,

                                                /s/ Nicholas Moline
                                                Nicholas Moline, IN Atty # 29711-49
                                                Attorney for Defendant
                                                Med-1 Solutions, LLC
                                                517 U.S. Highway 31 North
                                                Greenwood, IN 46142
                                                (317) 883-5600
                                                Nicholas.Moline@med1solutions.com



                                   CERTIFICATE OF SERVICE

  I hereby certify that on July 17, 2020, I electronically filed the foregoing with the Clerk of the
  Court using the CM/ECF system, which sent notification of such filing to all parties of record.

                                                /s/ Nicholas Moline
                                                Nicholas Moline, IN Atty # 29711-49
                                                Attorney for Defendant



                                                   13
